           Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
SHAUNTEE BYRON
                                                                                DOCKET
                                   PLAINTIFFS
-AGAINST-                                                                        COMPLAINT




BRONX PARENT HOUSING NETWORK                                                     JURY TRIAL DEMANDED
VICTOR RIVERA
THE CITY OF NEW YORK
                                   DEFENDANTS
----------------------------------------------------------------------------X
     Plaintiff by and through their Attorneys Martin Druyan and Associates Attorneys, as and for

their verified complaint state and allege as follows.

                               JURISDICTION

     1. This Court has jurisdiction of this action as it alleges violations of Title VII of the

          United States Code, 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42 U.S.C. s. 21, 2000e

          sect 1-17, sect 2-703i, Civil Rights Act 1964, 1991, Parag 88-352, L.L. Law, Publ Law

          111-12 Ch. 21 Equal Employment Opportunity Commission; Sec. 1981 U.S.C. Sect.

          703 Title VII, Title 29 Part 38 Labor, 45 Code Fed. Reg. Labor sect 73,.735, CRA sect.

          177., (42 USC 1981) sect 306 Sexual Harassment Prohibited, Title 29 Code Fed. Reg.

          Labor, EEOC Labor sect 1604.11 et al related statutes as Plaintiff alleges employment

          discrimination, unjust termination, hostile work environment, retaliation, and sexual
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 2 of 13




   harassment by Plaintiff against the Defendant employer Bronx Parent Housing Network

   (BPHN, hereinafter) and Defendants Director, Supervisors, stated above.

2. Plaintiff received a U.S. E.E.O.C. Notice of Right To Sue letter on about March 2021

   against Defendants except the City of New York.

3. A Jury trial is demanded as to all issues pursuant to FRCP R. 38

                      PARTIES

   At all times hereinafter mentioned:

4. Plaintiff SHAUNTEE BYRON is a resident of New York State, Southern District of New

   York.

5. Defendant Employer Bronx Parent Housing Network (BPHN hereinafter) is a not-for-

   profit New York State corporation and charity, doing business in Bronx County, New

   York City.

6. Def. BPHN is incorporated and registered as a not-for-profit corporation in New York

   State.

7. Def. Victor Rivera was the CEO and President of BPHN until about Feb. 2021, upon

   information and belief he is a resident of New York State.

8. The City of New York was a municipal corporation incorporated pursuant to the laws of

   New York State.

9. FACTS UNLAWFUL TERMINATION, DISCRIMINATION, RETALIATION,

   SEXUAL HARASSMENT

10. Plaintiff SHAUNTEE BYRON was an employee of Def. BPHN in 2020, a black female

   job titled “Site Director”.
       Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 3 of 13




11. On about August 2020 Plaintiff was terminated from her employment at Def. BPHN as a

      result of unlawful racial and sex discrimination and retaliation as stated herein, without

      just cause.

12.

  a. Plaintiff BYRON black female, was at all times a loyal, conscientious employee with

        commendations and positive work reviews for her excellent work performance.

13. Plaintiff Byron was compensated at $75,000., yearly less than other employees who

      were not black females, and less than other employees who were involved in sexual

      relations with Mr. Rivera, or his friends and associates at BPHN, or provided sex to

      them.

14. Plaintiff Byron suffered disparate treatment, adverse employment termination

      consequences, and false and poor job reviews and references as a result of the

      discrimination and retaliation described herein.

  15. Plaintiff Byron has suffered the inability to obtain employment as a social services

        provider, supervisor and director as the result of the discrimination alleged herein,

        that in 2021 her job offers were rescinded, upon information and belief, as retaliation

        and discrimination alleged herein.

          HOSTILE WORK ENVIRONMENT, UNLAWFUL TOUCHING, BATTERY,

        ASSAULT, SEX HARASSMENT, RETALIATION, 2020

16. In about April 2020 Def. Victor Rivera visited Plaintiff worksite, Plaintiff stood to greet

      him, in Plaintiff office, with a formal handshake, but Def. Rivera grabbed Plaintiff to

      embrace her, and did hug her and gave Plaintiff a kiss on her cheek, “Wow, you looki g
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 4 of 13




   sexy today, your hips are hugging that dress” , rubbing his hands down her dress

   towards her buttocks, etc.

17. Plaintiff was made very uncomfortable by this unwanted sexual approach, which in

   addition to, along with other allegations herein, triggered memories of other unwanted

   sexual advances and issues for Plaintiff, causing her to suffer anxiety, depression, and

   illness.

18. In about May 2020 LS subordinate employee touched and squeezed Plaintiff’s

   buttocks saying, “Look at our director ya’ll, I didn’t know she was hiding all this junk in

   the trunk”, at 1195 Sherman Ave Bx, N.Y., with other employees as witnesses.

19. Plaintiff complained to each Def. Noel Francis, Reg. Director PBPHN, who reported to

   Gloria Wallace, VP Family Transitional Services, BPHN.

20. None, including Wallace did not reprimand Ms. LS, ignoring and excusing the

   complaint.

21. Wallace, LS were childhood ( LS felt she was untouchable in all her improper actions

   described herein) personal friends of Def. Victor Rivera, and did not respond

   appropriately to Plaint. Byron’s repeated 2020 complaints of a sexually charged

   atmosphere and hostile work environment, and other improper practices at BPHN 1195

   Sherman Ave, Bronx, N.Y.

22. Plaintiff complaints included the grabbing of Plaint. Buttocks by Ms. LS inappropriate

   pictures displayed by EKM, and inappropriate sexual conversations and speech by LS

   EKM, including “having sex with husband, positions, loud, improper work demeanor,

   lack of professionalism.
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 5 of 13




23. In May 2020 Plaintiff ran into Def. V. Rivera on Sat. on Third Ave Bronx, NY, near TD

   Bank, after he noticed her first he said “Hey Sexy, how are you”. “How is the job going,

   ...”

24. Plaintiff responded “MS LS...work issues..”, He responded “she means no harm, she has

   a good heart”. Plaintiff asked to create a new organization to help youths,..

25. Def. Rivera responded “OK, for a fee, I have a lot of connections with the City and the

   community”.

26. Plaintiff “Ok pay for your time”.

27. Def. Rivera “I don’t want money, you know what I want, laughing”, looking at Plaint. In

   leering sexual manner up and down.

28. Plaintiff ended the conversation ”I must go home to my kids”

29. Plaintiff complaints violating client HIPA rights: LS: Client A complained, that another

   client B, told client A that her (A’s) personal information was being shared and spread

   and disseminated by LS in 2020, who was acting unethically and improperly in

   befriending and socializing with client BPHN aid recipients after hours.

30. Ms. LS had one client addressing her inappropriately as “Mom”.

31. Plaintiff so complained of needed professionalism, and instituted protocols that aid

   clients were not to socialize and spend time in the office talking, and asking Ms.LS for

   cigarettes, interfering with BPHN work, etc.

32. Plaintiff complained to Mario Palumbo HR VP that LS was unqualified as an Adm.

   Assistant to Plaintiff site director, that she could not type, no e mails, etc; but LS was

   “untouchable” as Def. Victor Rivera’s longtime friend.
       Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 6 of 13




33. Defendants were hostile to Plaintiff’s directives of ethics, professionalism, to create a

      “no sex and no improper socializing” atmosphere in the office.

34. LS bragged that she was untouchable based on childhood friendship with Mr. Rivera,

      that she had done 11 years in prison, went to high school with Defendant Rivera who

      brought her into the position at BPHN, so that “she could do what she wanted, because

      she was “untouchable.” ”

35. Plaintiff understood this to mean that the sexually charged hostile work environment

      could continue and not change despite Plaint. Byrons protests and multiple complaints.

36. In March to April 2020 Mr. Rivera, Def., would inappropriately hug and fondly greet

      Ms. Byron, making her feel uncomfortable; in the sexually charged, hostile work

      environment at BPHN as described herein.

37.               UNJUST TERMINATION, RETALIATION

38. In July 27,’20 Plaintiff noticed LS for discipline, meeting for her “no call no show” to

      work, work suspension to improve her job performance, for a meeting with EKM

39. In July 30’2020 the first false allegation leading to without cause termination, that

      Plaint. Byron was permitting “Cocktail Weds,” in retaliation for her complaints herein

      and proper discipline of LS, who sexually assaulted Plaintiff Byron, and had poor job

      performance, see above, and for complaints of hostile work environment .

40. Plaintiff during a conversation with an employee just after her Aug. 2020 termination,

      the employee EM said “LS lied about you permitting drinking at the office, they wanted

      you out.”

41. In Aug. 2020 Palumbo said we did a thorough investigation of you, to justify the Aug.

      2020 termination.
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 7 of 13




42. That was false as Plaintiff had statements from multiple employees that those employees

   never spoke to Palumbo, HR, etc. , that staff wanted to speak up for Ms. Plaintiff Byron

   on her behalf, misconduct allegations justifying her termination, against Plaintiff were

   false., that in total the termination was without cause or justification.

43. In Aug. 2020 Plaintiff sent a e mail to Def. Victor Rivera, cc to QF, due to his past

   behavior Plaintiff did not wish to meet alone with him, however he took QF off the e

   mail, and responded only to Plaint. “ I need to meet with HR first, and that if he met

   with you, it would be with you and you alone not with QF” . That meeting never

   occurred.

44. In about Aug. 2020 protesting Plaint. termination, you sent e mails and calls to Def.

   Rivera, HR Mario Palumbo, Gloria Wallace, Noel Francis, Diamond Chavannes,

   regarding staff member support opposing Plaintiff’s termination, there was no response.

45. RETALIATION, DISCRIMINATION, TERMINATION OF EMPLOYMENT,

   SEXUAL HARASSMENT

46. That Plaintiff Ms. Byron was terminated from her BPHN employment without just cause

   in Aug. 2020.

47. Plaintiff Byron had excellent evaluations, no write ups, and wrote a COVID contingency

   plan and remote work schedule that BPHN used in 2020 and 2021 for which she

   received no recognition, no compensation, except for a verbal “thank you”.

48. After 2020, After Plaint. termination, she was informed by DC that “another employee

   was in fact found to be drunk on the job, and was sent to rehab”.

49. This was preferred treatment that Plaintiff. did not receive, as she was terminated, for

   allegedly permitting people to drink on the job. This was totally false, with many
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 8 of 13




   witnesses that would testify that Plaint. was totally professional, and did not deserve to

   be terminated.

50. Other non black females received more favorable compensation, and better terms of

   work condition and employment.

51. It was well known that BPHN female employees who slept with, and had sex and

   performed sex acts with Def. Rivera received promotions and additional compensation

   in 2020.

52. That Plaintiff Byron timely filed an EEOC letter complaint and in March 2021 was

   issued a Right To Sue letter prior to the institution of this suit.

53. That Plaintiff Byron turned down sexual advances at work BPHN during the time of her

   employment there 2020.

54. That Plaintiff Byron suffered being in a hostile work environment at BPHN of a sexually

   charged atmosphere in 2020.

55. That Plaintiff Byron had recommendations, commendations, writings, and credentials

   that proved she was more qualified than other employees who kept their jobs or were

   promoted as providing sexual relations to Def. Rivera and his friends and associates at

   Def. BPHN, 2019- 2021.

56. That Plaintiff Byron suffered job discrimination as a black female, when other non-black

   females were promoted, maintained employment, and had superior compensation than

   Plaintiff at Def. BPHN 2020.

57. 2020 SEX HARASSMENT AND HOSTILE WORK ENVIRONMENT
       Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 9 of 13




58. Def. Mr. Rivera had a reputation for demanding and receiving sex from BPHN

      employees and aid recipients as a condition of their employment, and compensation and

      career advancement and receipt of housing aid by the public 2019, 2020.

59. In Feb. 2021, a NY Times article detailed a history of sex abuse claims against Def. Mr.

      Rivera, settlements, secrecy, by senior management employees and aid recipients.

60. In March 2021 Def. Rivera was arrested for bribery, those charges are pending as of the

      filing of this complaint.

61. That in 2019, 2020, 2021 and prior, Plaintiff suffered emotionally while working, and

      after termination, at BPHN as this sex charged atmosphere existed thereat, as a hostile

      workplace environment, where employees were seeking sex from each other, and

      clients, for career advancement, as an unlawful informal condition of their BPHN

      employment.

62. Plaintiff Byron witnessed the improper hostile work environment at BPHN causing her

      to be upset and suffer anxiety and to seek therapy.

63. Plaintiff Byron was terminated in her employment on Aug. 20, 2020, without just cause,

      and as sex and race discrimination, and retaliation for her complaints.

64. Plaintiff protested her termination, that she worked harder, was more qualified, did

      better work than employees who were promoted and better compensated for having sex

      with Defendant former CEO and President Mr. Rivera of Bronx Parent Housing

      Network and his friends/coworkers at BPHN.




65.             POST TERMINATION HARASSMENT, RETALIATION

                          CAUSES OF ACTION
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 10 of 13




66. Based upon the above facts Plaintiffs assert the following causes of action:

                        FIRST ACTION

67. Plaintiffs states a cause of action for unlawful racial discrimination and sex harassment

   as an employee, prohibited by an employer or supervisor, or other employee or agent, or

   contractor of Defendants pursuant to 42 U.S. Code (U.S.C hereafter ) Subv. Vi, 42

   U.S.C. s. 21, 2000e 1-17 Civil Rights Act, Ch. 21 Equal Employment Opportunity

   Commission; Sec. 1981 U.S.C. Sect. 703 Title VII, Title 29 Part 38 Labor, 45 Code

   Fed. Reg. Labor sect 73,.735, 306 Sexual Harassment Prohibited, Title 29 Code Fed.

   Reg. Labor, EEOC Labor sect 1604.11 et al related statutes.

                        SECOND ACTION

68. Plaintiffs claims and appends the New York State Statute McKinneys 201g Labor Law,

   N.Y.S. Executive Order 19 Workforce Investment Act 1998. , et al., and related statutes,

   prohibiting employer sexual harassment of their employees, and mandating education

   and supervision of all Defendants

                               THIRD ACTION

69. Plaintiffs claims and appends the New York City Title 18 Administrative Code, NYC

   Local Law 95, Sect. 107.1 victims (96) 2018, et al, an relates statutes, prohibiting

   employer sexual harassment of employees and mandating education and supervision of

   all Defendant to avoid and prevent sex harassment and sex abuse of employees as the

   Plaintiff herein.

                                   FOURTH ACTION
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 11 of 13




70. Plaintiffs claims and appends the common law New York State laws creating actions at

   law for assault, battery, negligence, primie facie tort, sexual assault, unlawful touching.



                                      FIFTH ACTION

71. That the Defendant City of New York had knowledge of the complaints of racial and

   sex harassment of Director Rivera of employees and aid recipients, the settlements of

   money aid to victims of his harassment.

72. That the Defendant City of New York, ignored the enforcement of all discrimination

   and sex harassment laws against the Defendants, and continually to fund BPHN with

   millions of dollars of taxpayer monies, paying and keeping Def. Dir. Rivera in his

   position as CEO where he was able to continue his and his friends and associates’

   campaign of harassment, retaliation, bribery, against of employees and aid recipients.




                                     DAMAGES ALLEGED

73. Plaintiff claims statutory damages, all lawful punitive damages, costs, attorney fees and

   disbursements, inability, impaired ability, to obtain present and future employment, and

   interest pursuant the U.S., N.Y. S., and N.Y.C. statutes, codes, regulations stated and

   cited above.

74. In addition to the statutory damages and remedies alleged and claimed herein, Plaintiff

   claims as common law damages pursuant to all the New York State claims stated above,

   as the result of the Defendants actions, negligence, omissions, and failures, the unlawful

   touching and sex assault, harassment described herein.
    Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 12 of 13




75. Those common law damages are stated supra and infra including all lawful punitive,

   exemplary damages, and compensatory damages.

76. As damages in all actions asserted in this complaint , Plaintiff has suffered the following

   permanent physical and mental injuries and damages including but not limited to:

   Physical, emotional, psychiatric and mental distress and alarm, physical illness, trauma,

   being upset, loss of sleep, unhappiness, that have diminished Plaintiff’s ability to work

   and employment opportunities, so that Plaintiff’s lifelong earning capacity is

   diminished, permanently, and continuing to date, every aspect of her life is damaged.

77. As damages in all actions herein, Plaintiffs have been required to spend monies and to

   seek medical treatment and therapy, all manner of therapy for Plaintiff’s permanent

   injuries and damages in the past, present, and future as a result of the actions of the

   Defendants as alleged herein, the exacerbation of prior recollections of emotional upset

   , and problems and issues.

                                 CERTIFICATION AND CLOSING

78. Under F.R.C.P. 11 by signing below I certify to the best of my knowledge, information,

   and belief that this complaint:

79. This complaint is not being presented for an improper purpose, such as to harass, cause

   unnecessary delay, or needlessly increase the cost of litigation, 2. Is supported by

   existing law or by non-frivolous argument for extending modifying or reversing existing

   law, 3. The factual contentions have evidentiary support, or if specifically so identified

   will likely have evidentiary support after a reasonable opportunity for further

   investigation, or discovery, and 4. The complaint otherwise complies with the

   requirements of Rule 11 FRCP.
       Case 1:21-cv-02568-MKV Document 1 Filed 03/25/21 Page 13 of 13




  Date of Signing :   March 22, 2021

                                       S/ MARTIN DRUYAN ESQ.
                                       MARTIN DRUYAN ESQ. ,         NYS 1172188
                                       MARTIN DRUYAN AND ASSOCIATES
ATTORNEYS
                                       Attorneys for Plaintiffs
                                       450 7TH AVE N.Y., N.Y. 10123 SUITE 3700
                                       212-279-5577, 917-861 4836
                                       MD@DRUYANLAW.COM
                  .
